Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 6/7/2022, with respect to claims 1, 8, and 18 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 18 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly added limitations set forth on 6/7/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “that includes a first inset region and a first gripping surface, wherein the first inset region is inset from an edge of the top plate, and at least a portion of the first inset region is attached to the first gripping surface”, in conjunction with the remaining elements. 
Dependent claims 2-7 and 21 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 8, no prior art fairly suggests or discloses “that includes a first inset region and a first gripping surface, wherein the first inset region is inset from an edge of the top plate, and at least a portion of the first inset region is attached to the first gripping surface”, in conjunction with the remaining elements. 
Dependent claims 9-17 and 22  are allowably by virtue of their dependency from claim 8. 
In regards to Claim 18, no prior art fairly suggests or discloses “wherein the top plate includes a first inset region and a first gripping surface, the first inset region is inset from an edge of the top plate, at least a portion of the first inset region is attached to the first gripping surface, and the first removable side cover covers the first gripping surface of the top plate”, in conjunction with the remaining elements. 
Dependent claims 19-20 are allowably by virtue of their dependency from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janak (U.S Publication 2017/0083058 A1) – Discloses a protective shroud, comprising: a top plate; a first side plate assembly that is adapted to be disposed proximate a first edge region of a plurality of cooling fins of a heat exchanger for an integrated circuit, wherein at least a portion of the first side plate assembly is removable and covers the first gripping surface of the top plate; and a second side plate that is adapted to be disposed proximate a second edge region of the plurality of cooling fins, but fails to disclose top plate that includes a first inset region and a first gripping surface, wherein the first inset region is inset from an edge of the top plate, and at least a portion of the first inset region is attached to the first gripping surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835